 


109 HR 2100 IH: To amend Public Law 97–435 to extend the authorization for the Secretary of the Interior to release certain conditions contained in a patent concerning certain land conveyed by the United States to Eastern Washington University until December 31, 2009.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2100 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Miss McMorris introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend Public Law 97–435 to extend the authorization for the Secretary of the Interior to release certain conditions contained in a patent concerning certain land conveyed by the United States to Eastern Washington University until December 31, 2009. 
 
 
1.Eastern Washington University Land Transfer Authorization ExtensionSection 1(c) of Public Law 97–435 is amended by striking five years after the enactment of this Act and inserting on December 31, 2009. 
 
